DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Disposition of the Claims
	Claims 1-8 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Olkkonen (US 20210116622 A1, effective 2018).
Regarding claim 1, Olkkonen teaches an optical device (Fig. 2) comprising: 
a first light guide body (10A) including a first light-incident portion provided with a first incidence-side diffraction element (16A); and 
a second light guide body (10B) including a second light-incident portion provided with a second incidence-side diffraction element (16B), wherein the second light guide body, when a light is caused to enter the first light-incident portion, is disposed at a position at which a part of the light passing through the first light guide body enters the second light-incident portion (as in Fig. 2), and the second incidence-side diffraction element is an element that diffracts light of monochromatic color (Lambda B) at a smaller angle than the first incidence-side diffraction element does (for Lambda A), when the light of monochromatic color is caused to enter at a same angle (same angle for each monochromatic color entering their respective waveguides 10A, 10B).
Regarding claim 2, Olkkonen teaches the optical device according to claim 1, and further discloses the first incidence-side diffraction element and the second incidence-side diffraction element are each a diffraction grating of a surface-relief type (as in Fig. 1), and a grating period of the second incidence-side diffraction element is greater than a grating period of the first incidence- side diffraction element (¶17).
Regarding claim 3, Olkkonen teaches the optical device according to claim 1, Olkkonen explicitly shows that diffraction gratings may be used to couple out of the lightguide (¶2) and that the angles of input and output with respect to the light guides need to be the same (¶6). Thus Olkkonen is considered to disclose wherein the first light guide body further includes a first emission-side diffraction element provided at the first light- emitting portion (achieved by using a diffraction grating to couple out of the first lightguide 10A) and having a diffraction angle same as that of the first incidence-side diffraction element (achieved by following ¶6), and the second light guide body further includes a second emission-side diffraction element provided at the second light- emitting portion (achieved by using another diffraction grating to couple out of the second lightguide 10B) and having a diffraction angle same as that of the second incidence-side diffraction element (achieved by following ¶6).
Regarding claim 4, Olkkonen teaches an image display apparatus (¶8) comprising: an image light generation unit configured to generate an image light (¶8); and a light-guiding optical system on which the image light emitted from the image light generation unit is incident, wherein the light-guiding optical system is constituted by the optical device according to claim 1.
Regarding claim 5, Olkkonen teaches the image display apparatus according to claim 4, and further discloses wherein the image light uses laser beam as a light source (¶8).
Regarding claim 8, Olkkonen teaches the image display apparatus according to claim 4, and explicitly shows wherein the image light contains a plurality of color light (¶8, Fig. 2 showing three wavelengths), a plurality of the light-guiding optical systems are provided (¶8), and the plurality of light-guiding optical systems include a first light-guiding optical system (10A), a second light-guiding optical system (10B), and a third light-guiding optical system (10C), and wherein a first color light of the image light enters the first light-guiding optical system, of the image light (Fig. 2, Lambda A), a second color light having a color different from a color of the first color light enters the second light-guiding optical system (Fig. 2, Lambda B), and of the image light, a third color light having a color different from colors of the first color light and the second color light enters the third light-guiding optical system (Fig. 2, Lambda C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Olkkonen as applied to claim 4 above, and further in view of Yanagisawa (WO 2013057799 A1) and Tanijiri (US 20110181960 A1)
Regarding claim 6 and 7, Olkkonen teaches the image display apparatus according to claim 4, but does not explicitly show wherein the image light generation unit is configured to adjust an intensity of the image light based on a diffraction efficiency at the light-guiding optical system, the diffraction efficiency being determined depending on an incident angle at which the image light is incident on the first light guide body and the second light guide body.
	Yanagisawa explicitly shows variation of laser power, i.e. reducing and increasing laser intensity, in order to correct for uneven brightness and uneven color due to diffraction efficiency (Abstract). Tanijiri teaches that the light intensity for R, G, B, of the light source can be adjusted with consideration given to diffraction efficiency (¶157). It is exceptionally well known that diffraction gratings are angle and wavelength sensitive, and therefore so is the efficiency.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Yanagisawa and Tanijiri and varied the intensity of the light source of Olkkonen for the purpose of achieving uniform brightness and color in order to correct for variation of diffraction efficiency of the diffraction gratings, e.g. to reduce intensity when the grating is highly efficient (e.g. at a first angle and/or wavelength) and to increase intensity when the grating is less efficient (e.g. at a second angle and/or wavelength), thus ensuring uniform brightness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/COLLIN X BEATTY/Primary Examiner, Art Unit 2872